                 Case 2:19-cv-01377-JCC Document 51 Filed 07/26/21 Page 1 of 3




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   RODNEY RICARDO BROWN,                               CASE NO. C19-1377-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12   JP MORGAN CHASE BANK NA,

13                          Defendant,
14
            v.
15

16   MARIO A. ROBERSON, WILLIAM
     MICHAEL BROWN, PAMELA CREMIEUX,
17   and DOROTHY P. BROWN,
18
                           Third-Party Defendants.
19

20
            The following Minute Order is made by direction of the Court, the Honorable John C.
21
     Coughenour, United States District Judge:
22
            On July 19, 2021, Third-Party Defendant Dorothy Brown filed a motion to dismiss and to
23
     release the funds in the Court registry (Dkt. No. 47). Ms. Brown asks the Court to order that the
24
     interpleaded funds be released to Ms. Brown and indicates that “time is of the essence” because
25
     she needs the funds to pay her delinquent mortgage and halt the Trustee’s Sale of her home
26


     MINUTE ORDER
     C19-1377-JCC
     PAGE - 1
               Case 2:19-cv-01377-JCC Document 51 Filed 07/26/21 Page 2 of 3




 1   scheduled for August 20, 2021. (Id. at 5.)

 2          This District’s Local Rules require a party filing a motion to identify a noting date in the

 3   caption of the motion. See W.D. Wash. Local Civ. R. 7(b)(1). “The noting date is the date by

 4   which all briefing is complete and the matter is ready for the court’s consideration.” Id. A motion

 5   to dismiss must be noted for consideration on a date no earlier than the fourth Friday after filing

 6   and service of the motion. See W.D. Wash. Local Civ. R. 7(d)(3). However, if a motion to

 7   dismiss (or any other motion) is unopposed, the moving party may note the motion for

 8   consideration for the same day it is filed. See W.D. Wash. Local Civ. R. 7(d)(1). If the moving

 9   party omits a noting date or incorrectly notes a motion, the Court may renote it. See W.D. Wash.

10   Local Civ. R. 7(d)(l). Because Ms. Brown did not identify a noting date in the caption of her

11   motion or indicate the motion is unopposed, the Clerk noted Ms. Brown’s motion for August 13,

12   2021 in accordance with Local Civil Rule 7(d)(3). This means that any nonmoving party who

13   opposes Ms. Brown’s motion must file an opposition brief by Monday, August 9, 2021. See

14   W.D. Wash. Local Civ. R. 7(d)(3).

15          Because Ms. Brown may suffer irreparable harm if her motion is not decided as soon as

16   possible, the Court ORDERS the nonmoving parties to notify the Court if they intend to oppose

17   Ms. Brown’s motion. Specifically, any nonmoving party who intends to oppose Ms. Brown’s

18   motion must file a document with the Court titled “Notice of Intent to Oppose” by Monday,
19   August 2, 2021. If the Court does not receive any such notices by Monday, August 2, 2021, the

20   Court will consider the motion unopposed and ready for the Court’s consideration on Tuesday,

21   August 3, 2021.

22          If Ms. Brown has conferred with the nonmoving parties and determined that the motion is

23   unopposed, Ms. Brown should renote it as a same day motion for the Court’s immediate

24   consideration. See W.D. Wash. Local Civ. R. 7(d)(1), 7(l). The Clerk is DIRECTED to mail a

25   copy of this order to Plaintiff/Third-Party Defendant Rodney Ricardo Brown and Third-Party

26   Defendants Mario Roberson and Pamela Cremieux.


     MINUTE ORDER
     C19-1377-JCC
     PAGE - 2
            Case 2:19-cv-01377-JCC Document 51 Filed 07/26/21 Page 3 of 3




 1        DATED this 26th day of July 2021.
                                              Ravi Subramanian
 2                                            Clerk of Court
 3
                                              s/Paula McNabb
 4                                            Deputy Clerk

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1377-JCC
     PAGE - 3
